Case 18-31525-jal       Doc 35      Filed 06/26/19    Entered 06/26/19 15:45:45        Page 1 of 1



                     IN THE UNITED STATES BANKRUPTCY COURT
                              Western District of Kentucky


In the Matter of:                                     }
                                                      }       Case No. 18-31525
Toni E. Whalen                                        }
                                                      }       Chapter 13
                                                      }
Debtor                                                }


                                             ORDER

          The Debtor having filed a Motion to Incur Credit Post-Confirmation and the Court being

otherwise sufficiently advised,

         IT IS HEREBY ORDERED that the Debtor may incur credit post-confirmation to purchase

a vehicle under the following terms:

         1. Amount to be borrowed: $25,285.79

         2. Interest rate:14.99%

         3. Term of loan and amount of installment payment: 60 months loan with

payments of $605.00 each month.

         A copy of this Order will be mailed to the Debtor, Counsel for Debtor, the Trustee, and all

other creditors and parties in interest.

Submitted by:

Julie Ann O’Bryan
Counsel for Debtor
1717 Alliant Ave. Ste. 17                                 Dated: June 26, 2019
Louisville, KY 40299
Phone: (502) 339-0222
Fax: (502) 339-0046
rebecca@obryanlawoffices.com
